DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 19-23 of U.S. Patent No. 9,636,457.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses a biosensor having similar structural elements as those in the pending claims of this application.  The cited patent does not explicitly the phrase “optical circuit”; however, claim 3 of the cited patent discloses: “wherein the biosensor includes at least a PPG circuit, wherein the PPG circuit includes: a light source configured to emit light directed at skin of the patient at a plurality of frequencies; a photodetector circuit configured to detect spectral responses of reflected light from the skin and surrounding tissue at the plurality of frequencies; and a processing circuit configured to: process the spectral response at a plurality of frequencies; and obtain an absorption rate of the medication into the surrounding tissue and the arterial blood flow using the spectral response.”  Accordingly, for an artisan skilled in the art, the differences between the pending claims of this application and those in the cited patent would have been considered obvious language variations because the PPG circuit disclosed by the cited patent is an optical circuit because it includes a light source to emit light and a photodetector circuit to detect spectral responses of reflected light from the skin and surrounding tissue at a plurality of frequencies.  
Allowable Subject Matter
In relation to sections 102 and 103, claims 1-20 are considered to be allowable over the prior art of record.  Specifically, in relation to independent claim 1, the prior art of record does not disclose or suggest,  an optical circuit “wherein the first wavelength has a high absorption coefficient for NO and the second wavelength has a low absorption coefficient for NO; and at least one processing circuit configured to: determine a measurement value for a nitric oxide (NO) level in blood flow using the first PPG signal and the second PPG signal; and determine an insulin response from caloric intake using the measurement value for the NO level in blood flow.”  In relation to independent claim 10, the prior art of record does not disclose or suggest, an optical circuit “wherein the first wavelength is approximately 592nm and the second wavelength is in the IR range; and at least one processing circuit configured to determine one or more phases of digestion using the first PPG signal and the second PPG signal, wherein the phases of digestion include a phase 1 stage or a phase 2 stage.”  Finally, in relation to independent claim 16, the prior art of record does not disclose or suggest, an optical circuit “wherein the first wavelength is in a range of 370nm to 410nm; and at least one processing circuit configured to: determine a measurement value for a nitric oxide (NO) level in blood flow using the first PPG signal and the second PPG signal; and determine an insulin response from caloric intake using the measurement value for the NO level in blood flow.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783